United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.V., Appellant
and
U.S. POSTAL SERVICE, SUNNYSLOPE POST
OFFICE, Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1583
Issued: March 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 29, 2009 appellant filed a timely appeal from a June 30, 2008 nonmerit decision
of the Office of Workers’ Compensation Programs denying her request for reconsideration as
untimely and failing to establish clear evidence of error. Because more than one year has
elapsed between the last merit decision dated July 17, 2006 and the filing of this appeal on
May 29, 2009, the Board lacks jurisdiction to review the merits of her claim pursuant to
20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
FACTUAL HISTORY
This case was before the Board in a prior appeal. By decision dated February 22, 2007,
the Board affirmed an Office hearing representative’s July 18, 2006 decision.1 The Office
1

Docket No. 06-2078 (issued February 22, 2007).

denied appellant’s claim that she sustained an emotional condition in the performance of duty.
The Board found that she did not establish her allegations of harassment, retaliation and
discrimination, error in her transfer from modified duty or that she was required to work outside
her medical restrictions. On January 9, 2008 the Board issued an order dismissing appellant’s
appeal in Docket No. 07-2067 and dismissing her petition for reconsideration as untimely in
Docket No. 06-2078.2 The facts of the case as contained in the prior decision are incorporated
herein by reference.3
On June 15, 2008 appellant requested reconsideration before the Office. She submitted
medical and factual information from 2005 and 2006, which had been previously considered
together with an undated letter from the Equal Employment Opportunity Commission (EEOC)
noting that it had directed the employing establishment to take corrective action. Appellant also
submitted a September 1, 2005 grievance the union filed on her behalf; a July 14, 2005 fax from
the employing establishment regarding the unavailability of her light-duty job; and her refusal of
an attached job offer. In a March 21, 2007 report, Dr. A. Todd Alijani, a treating Board-certified
orthopedic surgeon, diagnosed left shoulder impingement syndrome and myofascial pain in her
upper back. Medical records dated January 3, 2006 from Dr. John C. Porter, a treating physician,
diagnosed upper extremity myofascial pain due to repetitive motion. He advised that appellant
was unable to perform her duties as a mail processing clerk. Other materials included partial
medical reports, grievance records and her prior statements.
In a decision dated June 30, 2008, the Office denied appellant’s request for
reconsideration on the grounds that it was untimely and failed to establish clear evidence of
error.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act4 provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee may obtain this relief through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
application for reconsideration.5 To be entitled to a merit review of an Office decision denying
or terminating a benefit, a claimant must file his or her application for review within one year of
the date of that decision.6 The Board has found that the imposition of the one-year limitation

2

Docket Nos. 07-2067 and 06-2078 (issued January 9, 2008).

3

Appellant filed a claim for stress under claim file number xxxxxx716, which the Office accepted for unspecified
anxiety condition, resolved. On June 8, 2005 she filed a claim for a recurrence of disability beginning June 2, 2005.
Appellant alleged that her stress returned after learning she lost the job she held as a result of a settlement agreement
for her original injury. The Office developed the claim as a new injury as appellant implicated new factors of
employment. This was assigned claim file number xxxxxx650.
4

5 U.S.C. § 8101 et seq.

5

20 C.F.R. § 10.605.

6

Id. at § 10.607(a).

2

does not constitute an abuse of the discretionary authority granted the Office under section
8128(a) of the Act.7
Title 20 of the Code of Federal Regulations, section 10.607(b) provides that the Office
will consider an untimely application only if it demonstrates clear evidence of error by the Office
in its most recent merit decision. To establish clear evidence of error, a claimant must submit
evidence relevant to the issue which was decided by the Office. The evidence must be positive,
precise and explicit and must manifest on its face that the Office committed an error.8 The term
“clear evidence of error” is intended to represent a difficult standard. The claimant must present
evidence which on its face shows that the Office made an error (for example, proof of a
miscalculation in a schedule award). Evidence such as a detailed, well-rationalized medical
report which, if submitted prior to the Office’s denial, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error and would not require a
review of the case on the Director’s own motion.9 The Board makes an independent
determination of whether a claimant has submitted clear evidence of error on the part of the
Office such that the Office abused its discretion in denying merit review in the face of such
evidence.10
ANALYSIS
The Board finds that the Office properly determined that appellant did not file a timely
request for reconsideration. Its procedures provide that the one-year time limitation period for
requesting reconsideration begins on the date of the original Office decision.11 However, a right
to reconsideration within one year also accompanies any subsequent merit decision on the
issues.12
The last merit decision in this case was the Board’s February 22, 2007 decision. The
Board affirmed the denial of appellant’s emotional condition claim. As appellant’s June 15,
2008 letter requesting reconsideration was made more than one year after the Board’s
February 22, 2007 merit decision, it was not timely filed.13
7

5 U.S.C. § 8128(a); E.R., 60 ECAB ___ (Docket No. 09-599, issued June 3, 2009); Leon D. Faidley, Jr.,
41 ECAB 104 (1989).
8

D.O., 60 ECAB ___ (Docket No. 08-1057, issued June 23, 2009); Robert F. Stone, 57 ECAB 292 (2005);
Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55 ECAB 143 (2003).
9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (April 1991). See
E.R., supra note 7.
10

See W.G., 60 ECAB ___ (Docket No. 08-2340, issued June 22, 2009); S.D., 58 ECAB 713 (2007);
Alberta Dukes, 56 ECAB 247 (2005).
11

20 C.F.R. § 10.607(a); see A.F., 59 ECAB ___ (Docket No. 08-977, issued September 12, 2008).

12

D.G., 59 ECAB ___ (Docket No. 08-137, issued April 14, 2008); Robert F. Stone, 57 ECAB 292 (2005).

13

See Federal (FECA) Procedure Manual, supra note 9 at Chapter 2.1602.3b (January 2004), which provides in
pertinent part: “[A] right to reconsideration within one year accompanies any subsequent merit decision on the
issues. This includes … any merit decision by the ECAB….”

3

The issue for purposes of establishing clear evidence of error in this case, is whether
appellant submitted evidence to establish clear error in the Office’s finding that she did not
establish a compensable factor of employment. Appellant has not established clear evidence of
error by the Office. She did not submit sufficient evidence or argument which manifests on its
face that the Office committed an error in the denial of her claims.
Appellant resubmitted medical and factual evidence from 2005 and 2006; an undated
letter from the EEOC; a July 14, 2005 letter from the employing establishment regarding the
unavailability of her light-duty job; a March 21, 2007 report from Dr. Alijani; January 3, 2006
reports from Dr. Porter; a page of a March 23, 2006 report from East Valley Orthaepedics and
Sports Medicine and a page of a September 7, 2005 report; and appellant’s June 26, 2005 and
June 15, 2008 statements. None of this evidence is probative on her allegations of harassment,
retaliation or discrimination by coworkers and her supervisor; that the employing establishment
erred when it transferred her from her modified position to the General Mail Facility in Phoenix,
Arizona; or that she was required to work outside her medical restrictions. The factual evidence
submitted by appellant does not address any of her allegations. The undated letter from the
EEOC notes that the employing establishment was instructed to take certain corrective action,
but does not state what the corrective action was or how it pertains to any of appellant’s
allegations. The step 1 and 3 union grievances merely allege that the employing establishment
erred in the removal of her light-duty position. There is no finding that the employing
establishment committed error. The step 3 grievance form indicated that appellant appealed the
denial of her grievance. With regard to the submitted medical evidence, the Office is not
required to consider medical evidence in an emotional condition case where no computable work
factors have been established.14
The remaining evidence submitted by appellant is either irrelevant to the issue or
duplicative of that previously submitted and is therefore insufficient to establish clear evidence
of error. The term clear evidence of error is intended to represent a difficult standard. The
submission of evidence which, if submitted before the denial was issued, would have required
further development, is not clear evidence of error.15 None of the evidence submitted manifests
on its face that the Office committed an error in denying appellant’s claim. Thus, the evidence is
insufficient to establish clear evidence of error
CONCLUSION
The Board finds that appellant has failed to submit evidence establishing clear error on
the part of the Office in her reconsideration request dated June 15, 2008. Inasmuch as
appellant’s reconsideration request was untimely filed and failed to establish clear evidence of
error, the Office properly denied further review on June 30, 2008.

14

See Richard Yadron, 57 ECAB 207 (2005).

15

Joseph R. Santos, 57 ECAB 554 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 30, 2008 is affirmed.
Issued: March 10, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

